o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc ita b04 conex-121917-09 number info release date uil ---------------------- -------------------------------------------------- --------------------------------------- dear ------------- i am responding to your letter to senator martinez you requested that the law should permit employees to deduct business-related expenses in full you also requested that individuals should be permitted to take both the standard_deduction and a deduction for charitable_contributions senator martinez wrote to us on your behalf and asked us to respond directly to you for an individual adjusted_gross_income agi means gross_income minus certain deductions listed in sec_62 - of the internal_revenue_code code the law allows an individual taxpayer other than an employee to deduct business-related expenses in full sec_62 of the code consequently unlike an independent_contractor or a sole_proprietor an employee cannot deduct business-related expenses in full in arriving at agi however an employee can deduct unreimbursed employee business-related expenses only as an itemized_deduction and only if the expenses exceed percent of agi sec_67 of the code the underlying reason that congress permitted business-related expenses to be deductible in full only by independent contractors or sole proprietors was to make agi nearly equivalent between different taxpayers with different sources of income congress viewed this equivalency as necessary for the equitable application of the uniform tax_tables and the standard_deduction that do not depend on the taxpayer’s source_of_income for example congress considered that in determining agi in the case of an individual merchant or store proprietor it was necessary to reduce gross_income by the amount of business-related expenses before agi would be comparable to the salary or wages of an employee for purposes of the uniform tax_tables and the standard_deduction see senate report number 78th cong 2d sess c b you also requested information on the standard_deduction you stated that if you had mortgage interest_expense along with your actual charitable_contributions your total deductions would have exceeded the standard_deduction and that you could have conex-121917-09 deducted these amounts you correctly point out that a taxpayer who chooses to take the standard_deduction cannot deduct charitable_contributions or job-related expenses by law an individual who does not elect to itemize deductions can subtract only the standard_deduction and allowable personal exemptions from agi in calculating taxable_income however a taxpayer can choose to itemize actual deductions sec_63 of the code congress enacted the standard_deduction in to reduce the burden on taxpayers of keeping records of actual expenses and provided a standard amount that taxpayers could deduct instead of actual expenses see house of representatives report number 78th cong 2d sess any change to the deductions for business-related expenses or the standard_deduction would require legislative action by the congress the irs does not have the authority to change these statutory requirements i hope this information is helpful if you have any additional questions please contact -- ------------------------ ------------- at -------------------- sincerely michael j montemurro branch chief branch office of associate chief_counsel income_tax accounting cc the honorable mel martinez
